Title: From Thomas Jefferson to Tench Coxe, 10 September 1795
From: Jefferson, Thomas
To: Coxe, Tench



Dear Sir
Monticello Sep. 10. 95.

I have to acknolege the receipt of your favor of July 30. The sentiments therein expressed on the subject of the treaty coincide perfectly with those of this country, which I believe were never more unanimous. 4. or 5. individuals of Richmond, distinguished however by their talents as by their devotion to all the sacred acts of the government, and the town of Alexandria constitute the whole support of that instrument here. Camillus may according to his custom write an Encyclopedie on the subject, but it is too obstinate to be twisted by all his sophisms into a tolerable shape. Having interdicted to myself the reading of newspapers, and thinking or saying any thing on public matters beyond what the conversation of my neighbors draws me into, I leave such delights to those who, more rational than myself, prefer them to their tranquility, and to those whose stations keep them in that vortex, and make them better judges of what is passing around them.—My situation putting it  out of my power to find good conveyances for my foreign letters, in these times of obstruction by sea and by land, I avail myself of your friendship to get them on: and now take the liberty of inclosing some. Our foreign ministers being entitled to charge their postages, and the risque of separating the 3d. letter, dispenses with apology on the subject of postage. That to Van Staphorsts covers bills of exchange, the property of Mr. Mazzei which I am remitting as it is collected. I am, with sincere esteem Dear Sir Your friend & servt

Th: Jefferson

